Citation Nr: 0833757	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right wrist 
condition.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a headache 
condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to an initial evaluation in excess of 10 
percent for snapping hip syndrome, right.

7.  Entitlement to an initial evaluation in excess of 10 
percent for anteriolisthesis at the L4-5 level.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to December 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO, in pertinent part, denied 
entitlement to service connection for a bilateral knee 
condition, a headache condition, a right wrist condition, and 
hearing impairment.  The RO awarded service connection for 
snapping hip syndrome of the right hip and anteriolisthesis 
at L4-5 and assigned 10 percent evaluations effective 
December 2004.       

During the pendency of the appeal, jurisdiction was 
transferred to the Newark, New Jersey, RO.

The veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.

The veteran has raised claims of entitlement to service 
connection for tinnitus and a hiatal hernia secondary to the 
service connected post-traumatic stress disorder (PTSD).  He 
also contends that his PTSD has worsened in severity and 
warrants a rating in excess of 50 percent.  As these issues 
have been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A preliminary review of the record reveals there are 
outstanding VA medical records in support of the veteran's 
claims of entitlement to service connection for bilateral 
knee and headache conditions.  During the June 2008 Board 
hearing, the veteran testified that he sought treatment for 
his left knee at the VA hospital in Lyons, New Jersey, within 
the year following discharge from active duty service.  He 
further testified that he was afforded a 'traumatic brain 
injury' test in approximately April 2008 with regard to his 
claim for headaches.  These records have not been associated 
with the claims folder.  An attempt should be made to obtain 
them on Remand.  38 C.F.R. § 3.159(c)(2).

A remand is necessary in order to afford the veteran an 
additional VA examination in connection with the claims of 
entitlement to higher initial evaluations for snapping hip 
syndrome of the right hip and anteriolisthesis at L4-5.  
38 U.S.C.A. § 5103A(d).  The veteran contends that higher 
initial ratings are warranted due to such symptoms as 
decreased range of motion, pain, and the need to use 
medications, including Valium, to alleviate symptoms.  The 
veteran also asserted during the June 2008 VA examination, 
that his right hip and low back conditions have increased in 
severity since his last VA examination in November 2004, 
almost four years ago.

The Board can not ascertain to what extent the disabilities 
have increased in severity, if at all, without a new VA 
examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  

Moreover, where there is evidence of a material change in the 
veteran's condition or as in the instant case, when the 
veteran asserts that the service-connected disabilities in 
question have undergone an increase in severity since the 
time of his last VA examination, the prior VA examination 
report is considered inadequate for rating purposes and a new 
VA examination is required.  38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A VA examination is necessary prior to rendering a decision 
on the merits of the veteran's bilateral knee and wrist 
claims.  38 U.S.C.A. § 5103A(d).  Service medical records 
show the veteran was treated for left knee patella 
tendonitis.  They further reveal that the veteran was 
diagnosed with a right wrist sprain in August 2002 and 
November 2003.  He also complained of right knee pain in 
November 2003.   Upon his July 2004 separation Report of 
Medical History, the veteran indicated that he had bilateral 
knee pain of three year duration, as well as sharp pain in 
the right wrist.  

Post-service, the veteran testified that he still experiences 
pain and decreased motion in the knees and right wrist.  The 
November 2004 VA examination confirmed the continued 
complaints of bilateral knee and right wrist pain.  

The veteran underwent a surgical arthroscopy and debridement 
of the left knee in August 2007.  He has since been diagnosed 
with left knee medial meniscal and lateral meniscal tears, as 
well as diffuse osteochondritis dissecans.  Finally, a 
November 2005 DA Form 3349 shows that the veteran did not 
meet retention standards in the Reserves because of 
disabilities, to include a right wrist and bilateral knee 
conditions.    

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon,  
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Id; see also Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  In this case, another 
examination is needed to determine whether there are any 
currently diagnosed bilateral knee and right wrist disorders 
that are the result of an incident of active service, to 
include repeated parachute jumps and tangling his wrist in 
the parachute line.  

A VA examination is also necessary prior to rendering a 
decision on the merits of the veteran's hearing loss claim.  
The veteran contends that he has current hearing loss as 
result of repeated exposure to concussive blasts during his 
service in Iraq.  The veteran testified that his hearing 
impairment has progressively worsened since his discharge 
from active service.  The veteran has not been afforded a VA 
examination in connection with this claim.  Such must be 
accomplished upon Remand.  38 U.S.C.A. § 5103A(d).

The Board additionally finds that after the October 2006 
statement of the case (SOC) was issued, the veteran submitted 
private medical records from Princeton Orthopaedic Associates 
concerning surgery performed on the veteran's left knee in 
August 2007.  The veteran did not include a waiver of initial 
RO adjudication of the newly submitted evidence.  As such, 
the appeal must also be remanded for the evidence to be 
reviewed by the RO and for the issuance of a supplemental 
statement of the case (SSOC).  38 C.F.R. § 20.1304(c); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003)  

Finally, the last VA outpatient treatment records that have 
been associated with the claims folder are dated in June 
2005.  Pertinent records of ongoing treatment at VA 
facilities dated subsequent to June 2005 should also be 
obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed by recent case from 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.  

2.  The RO should also send the veteran 
notice that meets all due process 
requirements addressed by the Court 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In the letter, the 
RO should notify the veteran that, to 
substantiate the claims for higher 
initial evaluations for the service 
connected snapping hip syndrome of the 
right hip and anteriolisthesis at L4-5: 

(a) the veteran must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life; 

(b) if the diagnostic code under which 
the veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(c) The veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and 

(d) The notice must also provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

3.  The RO must contact the VA Hospital 
in Lyons, New Jersey and request 
treatment records of the veteran for a 
left knee condition dated between 2004 
and 2005.   All responses to request for 
records must be clearly delineated in the 
claims folder.

4.  The RO must contact the VA Medical 
Center in Philadelphia, Pennsylvania, and 
request treatment records of the veteran 
for the claimed conditions dated after 
June 2005, to include a copy of the 
traumatic brain injury test completed in 
approximately April 2008.  All responses 
to request for records must be clearly 
delineated in the claims folder.

5.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current diagnosis and 
etiology of any left or right knee 
disorder which may be present.  The 
examiner must review the entire claims 
file in conjunction with the examination, 
to include the service medical records 
dated in January 2003 diagnosing the 
veteran with left knee patella tendonitis 
and the August 2007 surgical reports.  
All studies or tests deemed necessary 
should be conducted.  The examiner should 
indicate whether it is at least as likely 
as not (50 percent probability or 
greater) that any currently diagnosed 
knee disorder is related to the veteran's 
period of active military service on any 
basis, to include repeated parachute 
jumps, or in the alternative, proximately 
due to or the result of any currently 
diagnosed disorder of the opposite knee.  
The examiner also should provide complete 
rationale for all conclusions reached.

6.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current diagnosis and 
etiology of any right wrist disorder 
which may be present.  The examiner must 
review the entire claims file in 
conjunction with the examination, to 
include the service medical records dated 
in August 2002 and November 2003, which 
diagnosed the veteran with wrist sprain.  
All studies or tests deemed necessary 
should be conducted.  The examiner should 
indicate whether it is at least as likely 
as not (50 percent probability or 
greater) that any currently diagnosed 
right wrist disorder is related to the 
veteran's period of active military 
service on any basis, to include tangling 
his wrist in a parachute line.  The 
examiner also should provide complete 
rationale for all conclusions reached.

7.  The RO should schedule an orthopedic 
examination to ascertain the current 
severity of the veteran's service 
connected anteriolisthesis at L4-5.  If 
neurological symptomatology is found, and 
a neurological examination is necessary 
to assess any neurological symptoms 
associated with the service-connected 
condition, one should be provided.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  All indicated 
studies should be performed.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

The examiner should provide data as to 
the range of motion for the lumbosacral 
spine, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should also identify any 
objective evidence of pain and assess the 
extent of any pain, and comment on the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
veteran describes flare-ups).  The 
examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  

In addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.

8.  The RO should schedule an orthopedic 
examination to ascertain the current 
severity of the veteran's service 
connected snapping hip syndrome of the 
right hip.
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

The examiner should provide data as to 
the range of motion for the right hip, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should also identify any objective 
evidence of pain and assess the extent of 
any pain, and comment on the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use or 
flare-ups (if the veteran describes 
flare-ups).  

9.  The RO should schedule the veteran 
for a VA audiological examination to 
ascertain whether the veteran currently 
has hearing impairment and the likely 
etiology.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  Audiological testing should be 
completed and auditory thresholds in 
frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz should be provided.  Speech 
recognition scores using the Maryland CNC 
Test should also be provided.  

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any currently 
diagnosed hearing loss is the result of 
acoustic trauma during active military 
service, to include noise exposure from 
concussive blasts.   The examiner should 
explain in detail the rationale for any 
opinion given.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent 
evidence, to include the private medical 
records from Princeton Orthopaedic 
Associates submitted after the October 
2006 SOC was issued, and legal authority.  
Adjudication of the claims for higher 
initial evaluations should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).
  
11.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



